Citation Nr: 0906654	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a skin condition, 
claimed as the result of exposure to poisonous gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 
1979.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefits 
sought on appeal.  

The Board notes that at the February 2007 hearing, the 
Veteran indicated his belief that service connection is 
warranted for chronic headaches and diabetes.  The Veteran 
also claims he has experienced widespread hair loss as the 
result of active service.  These issues were referred by the 
Board in the May 2007 remand, and are referred again to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets additional delay in 
the adjudication of this matter, this appeal cannot be 
decided based on the evidence currently of record.  In May 
2007 the Board remanded this matter for additional 
development.  The development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, current diagnoses for each of the conditions on appeal 
have been established.  However, the file contains 
essentially no service treatment records, nor significantly, 
any explanation for their absence.  As for nexus evidence, a 
VA examination was conducted in March 2002 but it provides no 
nexus opinion, positive or negative.  The claims on appeal 
cannot be adjudicated in this state.  Evidence of the second 
and third elements of service connection, described above, is 
simply missing from the claims file and the RO has made no 
significant attempt to fill these gaps.  

At present, there are two pages of service treatment records 
associated with the 
file, the Veteran's separation examination and an 
immunization record.  The Veteran served on active duty for 
five years and at the February 2007 hearing, testified that 
he received treatment for his foot, knee, and skin conditions 
on many occasions while on active duty.  The Veteran  
treatment described in detail the treatment he received while 
on active duty at Ft. Hood, Texas, Ft. Green Alaska, Ft. 
Benjamin Harrison, and Ft. Sam Houston, Texas for each 
condition on appeal.  

As noted by the Board in the last remand, the Veteran's 
service treatment records were requested by the RO in July 
2004, May 2002, and April 2002.  However, the file did not 
indicate the resolution of these inquiries or the status of 
the records, such as whether they are considered missing, 
whether they have been misplaced, or whether they have been 
destroyed, for example.  In the May 2007 remand, the Board 
directed the RO to again attempt to obtain these records, and 
if they could not be obtained, to document the explanation 
for their absence for the record.  In June 2007 the RO 
requested the Veteran's service treatment records from the 
National Personnel Records Center.  The National Personnel 
Records Center replied that the Veteran's "SMR's [service 
medical records]" (plural) were sent to the RO in May 2002, 
and additionally produced and sent the immunization report.  
This response does not suggest that the records are missing 
or destroyed.  To the contrary, it appears that there are 
existing records, but they have simply not been associated 
with the claims file.  The RO must track these records down 
and associate them with the claims file.  If they do not 
exist, that fact and the reason for their absence must be 
clearly and definitively documented for the record.  38 
U.S.C. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  If the records are unavailable, VA must notify 
the Veteran of the identity of the records, the efforts VA 
made to obtain the records, a description of any further 
action VA will take on the claim, and notice that the Veteran 
is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2008).  

In the event that the Veteran's service treatment records are 
unavailable, or if they are produced and support the in-
service incurrence of the conditions on appeal, afford the 
Veteran a VA examination in order to determine whether there 
is any nexus between the present conditions and the in-
service injuries as alleged or documented.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service 
treatment records from the appropriate 
entity and associate such records with 
the Veteran's claim folder.  If 
necessary, request all medical records 
pertaining to the Veteran directly from 
the medical facilities in Ft. Hood, 
Texas, Ft. Green Alaska, Ft. Benjamin 
Harrison, and Ft. Sam Houston, Texas.  If 
no records can be obtained after an 
exhaustive search, VA's efforts, the 
determined status of the records, and the 
reason(s) for that determination must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2008) must be complied with.

Additionally, at the February 2007 
hearing the Veteran testified that he is 
in possession of records on microfiche 
that might include copies of his service 
treatment records.  Make attempts to 
obtain a copy of these records, free of 
charge to the Veteran.  Also ask him to 
submit any lay or other evidence that 
might help establish the in-service 
incurrence of his conditions in the event 
his service treatment records are 
unavailable.

2.	In the event that the Veteran's 
service treatment 
records are unavailable, or if they are 
produced and support the in-service 
incurrence of the conditions on appeal, 
afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
bilateral foot, bilateral knee, and skin 
condition.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, obtain a complete history 
from the veteran, and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
conditions are in any way causally 
related to his active service or the in-
service injuries as alleged.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

